Citation Nr: 0106500
Decision Date: 01/24/01	Archive Date: 03/12/01

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-18 754	)	DATE JAN 24, 2001
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 9, 1998, for a grant of service connection and award of a 100 percent disability rating for asbestosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1940 to December 1959.  He has been represented throughout his appeal by the North Carolina Department of Veterans Affairs.  

This matter came before the Board of Veterans Appeals (hereinafter Board) on appeal from a rating decision of December 1998, by the Winston-Salem Regional Office (RO), which granted service connection for asbestosis, evaluated as 100 percent disabling, effective from January 9, 1998.  The notice of disagreement as to the effective date assigned for the grant of service connection for asbestosis was received in May 1999.  The statement of the case was issued in July 1999.  The veterans substantive appeal (VA Form 9) was received in August 1999.

On November 1, 1999, the veteran and his wife appeared at the RO for a videoconference hearing before the undersigned Member of the Board, sitting in Washington, D.C.  The veteran accepted this hearing in lieu of an in-person hearing.  A transcript of the videoconference hearing is of record.  


FINDINGS OF FACT

1.  The veterans initial claim for service connection for asbestosis was received on January 9, 1998, more than one year after he was separated from active service.  

2.  There is no evidence that the RO received a claim for service connection for asbestosis prior to January 9, 1998.  

3.  By rating decision dated in December 1998, the RO granted service connection for asbestosis and assigned a 100 percent evaluation, effective January 9, 1998.  

CONCLUSION OF LAW

The assignment of an effective date earlier than January 9, 1998, for the grant of service connection and award of a 100 percent disability rating for asbestosis, is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty with the United Stated Navy from May 1940 to December 1959.  On January 9, 1998, the RO received a VA Form 21-526, Veterans Application for Compensation or Pension, in which the veteran claimed entitlement to service connection for asbestosis.  The record does not reflect that any correspondence or evidence was received from the veteran prior to January 9, 1998, seeking compensation for a lung disorder of any kind.  

Submitted in support of the veterans claim were private treatment reports dated from October 1988 to January 1998, which show that the veteran had received ongoing treatment for a lung disorder, including symptoms of shortness of breath, productive cough, and congestion.  These records reflect that the veterans lung disorder was variously diagnosed as bronchitis, chronic obstructive pulmonary disease (COPD), and asbestosis.  In November 1994, the veteran was diagnosed with shortness of breath with questionable reflux, asbestosis, and history of long-term cigarette smoking.  During a clinical visit in December 1997, the veteran was seen for increasing shortness of breath; it was noted that he apparently had some history of COPD, with abnormal chest X-rays in the past, and a history of smoking.  The assessment was questionable COPD, rule out congestive heart failure (CHF), and pneumonia.  In January 1998, the veteran was seen for follow up evaluation of a recent bout of pneumonia, COPD, and asbestosis.  
 Received in March 1998 was a statement from the National Personnel Records Center (NPRC), wherein it was explained that the service department had no way of determining to what extent the veteran may have been exposed to asbestos during his naval service.  It was reported that General Specifications for Ships during that period required heated surfaces be covered with an insulating material, and it was highly probable that asbestos products were used to achieve that end.  It was also reported that the veterans occupation was as a Machinists Mate (MM), and the probability of exposure to asbestos was probable; however, a positive statement that the veteran was or was not exposed could not be made.  

Received in November 1998 were VA outpatient treatment reports dated from August 1980 to April 1985, which show that the veteran began receiving treatment for a lung disorder in August 1980, which was attributed to exposure to asbestos.  The records reflect that the veteran was admitted to a VA hospital (now VA medical center, or VAMC) in August 1980, because of abnormal shadows noted on his chest X-ray during a routine physical examination.  It was noted that the veteran had a 20-year history of exposure to asbestos in a ship engine room, and a cigarette history of two packs per day for years.  Following a thorough evaluation, the pertinent diagnosis was diffuse pleural disease, most likely asbestosis or mesothelioma.  

Of record is a report of a private consultation conducted by Dr. Gideon Besson, dated in December 1997, wherein he indicated that the veteran reported noting his first breathing problems and was hospitalized for three weeks in a VA hospital in 1980.  At that time, the veteran was told that he might have asbestosis, and was also told that nothing could be done about it.  Examination of the lungs revealed rales at the bases, primarily on the right greater than on the left.  A chest X-ray showed pleural plaques, hyperinflation, and interstitial lung disease with a basilar distribution consistent with the diagnosis of asbestosis.  The impression was asbestosis.  Dr. Besson indicated that he had discussed with the veteran the possibility that he might be eligible for compensation for exposure to asbestos and development of asbestos-related lung disease.  

By rating decision dated in December 1998, the RO granted service connection for asbestosis and assigned a 100 percent evaluation, effective from January 9, 1998.  

In his May 1999 substantive appeal, the veteran argued that he sought treatment from VA when he started having lung problems, and that he was then diagnosed with asbestosis.  He contended that, if he had been made aware of the fact that he was eligible for benefits, he would have filed a claim for such.  The veteran further argued that service connection and the 100 percent evaluation for asbestosis should be effective in 1980, when he was forced to quit full time work.  

At his personal hearing in November 1999, the veteran testified that he started going to the VAMC in Asheville in August 1980.  The veteran contended that, although he did not complete any questionnaire regarding his service or his treatment, he informed them of his occupation aboard the ships on which he had served.  He noted that he was assigned to the engineering department while on active duty in the Navy, and that all the steam lines he encountered were insulated with asbestos.  The veteran indicated that, while he was hospitalized for 10 days, he did not recall anyone telling him of the need to file a claim for benefits.  He related that he received treatment at the VAMC in Asheville from 1980 to 1985, at which time he was informed that he was not qualified to return to VA for treatment because his lung condition was not service-connected.  The veteran testified that he finally filed the claim for service connection for asbestosis in January 1998, after friends had learned of his condition and advised him to file a claim for disability benefits.  

II.  Legal analysis

At the outset, the Board notes that VA has long recognized that the Department has a duty, once a claim has been filed, to advise and assist the veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000).  Very recent changes in law have amended the requirements as to VAs development efforts in this, and other pending cases.  The United States Congress has recently passed, and the President has signed into law, legislation which, in pertinent part, modifies and clarifies VAs duties to notify and assist a claimant in evidentiary development.  See the Veterans Claims Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In the present case, as to the issue on appeal, we find that the ROs adjudicative action has generated sufficient evidence to satisfy the Secretarys obligation, and that the issue of an earlier effective date has been fully developed for appellate review.  

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (2000).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term application is not defined in the statute, the regulations use the terms claim and application interchangeably, and they are defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2000); Servello v. Derwinski, 3 Vet.App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2000).  See Norris v. West, 12 Vet.App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157 (2000).  

Based upon a complete review of the evidence on file in this case, the Board finds that the effective date of January 9, 1998, is the earliest effective date assignable for service connection for asbestosis, as a matter of law.  The date of receipt of the veterans original claim seeking service connection for this disorder was more than one year after his separation from service in December 1959.  Accordingly, the applicable regulation dictates that the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

We acknowledge that the service medical records show the veteran was diagnosed with acute pneumonitis in May 1941, and that, in June 1957, he was treated for exhaustion from overexposure after working in engine spaces for a prolonged period in order to accomplish repairs.  In addition, the record shows that the veteran sought and received treatment for a lung disorder at a VA medical facility in August 1980; at that time, he was diagnosed with diffuse pleural disease, most likely asbestosis or mesothelioma.  However, no claim for a lung disorder (asbestosis) was received until January 1998.  While entitlement could be shown to be the date of onset, the later event in this case is the date of receipt of the claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that a claim must be filed in order for any type of benefit to be paid.  

Although the veteran contends, and the record reflects, that he sought treatment for his respiratory disorder at the VAMC in August 1980, there is no evidence on file, identifying the benefit sought, which satisfies the requirements for an informal claim for service connection.  See 38 C.F.R. § 3.155.  There is certainly no evidence of a written communication seeking service connection for a respiratory disorder, to include asbestosis, on file prior to the date of receipt of the formal claim.  38 C.F.R. § 3.1(p).

Furthermore, as sympathetic as we may be with the veterans sincere contentions, we must observe that VA is under no legal obligation to notify, individually, every potential claimant of his or her possible entitlement to VA benefits.  See Hill v. Derwinski, 2 Vet.App. 451 (1991); Lyman v. Brown, 5 Vet.App. 194 (1993).  This legal principle is not mentioned to be critical of the veteran for not filing his claim sooner, but merely to emphasize that VA cannot be expected to read a persons mind as to what claims he may wish to advance -- he or she must file a claim to initiate the adjudication process.

The Board expresses admiration for the veterans lengthy and honorable service in the United States Navy, and appreciates the forthright testimony which he and his wife delivered at the hearing before the undersigned.  We must conclude under the law, however, in view of the foregoing, that the veteran has been awarded the earliest effective date authorized by law.  As the applicable statutory and regulatory provisions are clear with regard to the issue at hand, the Board concludes that the veterans claim of entitlement to an effective date prior to January 9, 1998, for the grant of service connection for asbestosis must be denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date prior to January 9, 1998, for the grant of service connection and award of a 100 percent disability rating for asbestosis is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals
  
